DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 15-20 in the reply filed on 29 August 2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected smart manifold.
The restriction sent on 6 July 2022 is partially withdrawn as claims 1-7 from Group I will be considered as linking claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2020 is considered, but two of the references are stuck through. JPH01186281 contains only the abstract and not the patent. JP2005-177822 has the patent, but a translation is not present. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control circuity in claims 2, 6-7, 16, and 20 as well as device circuitry in claims 4 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a remote device" in line 4 of the claim.  It is unclear if the remote device is the same remote device previously recited or if it is another remote device within the welding-type system. For purposes of examination, the limitation “a remote device” will be considered as the same remote device previously recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20160263691 A1) in view of Peters (US 20160059341 A1).
Regarding Claim 1:
	Smith discloses a smart manifold (225, Figure 2A), comprising:
a first inlet (225a, Figure 2A) configured for fluid communication with a first fluid supply (205, Figure 2A);
a second inlet (230a, Figure 2A) configured for fluid communication with a second fluid supply (210, Figure 2A);
a first valve (240b, Figure 2A) configured to adjustably restrict fluid flow between the first inlet and the outlet based on a first control signal (Paragraphs [0020], [0023], and [0055]); and
a second valve (265b, Figure 2A) configured to adjustably restrict fluid flow between the second inlet and the outlet based on the first control signal or a second control signal (Paragraph [0021], [0023], and [0055], the valve is adjusted on the first control signal).
	Smith does not disclose:
An outlet configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool.
	Peters teaches a welding system comprising:
An outlet (Figure 1, the manifold (109) has an outlet) configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool (200, Figure 1, the torch is the welding-type tool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include an outlet configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool as taught by Peters with the motivation to send the appropriate gas to the welding-tool. 

Regarding Claim 15:
Smith discloses a welding-type system (Abstract, the brazing system is the welding-type system), comprising:
a smart manifold (225, Figure 2A), comprising:
a first inlet (225a, Figure 2A) configured for fluid communication with a first fluid supply (205, Figure 2A);
a second inlet (230a, Figure 2A) configured for fluid communication with a second fluid supply (210, Figure 2A);
a first valve (240b, Figure 2A) configured to adjustably restrict fluid flow between the first inlet and the outlet based on a first control signal (Paragraphs [0020], [0023], and [0055]); and
a second valve (265b, Figure 2A) configured to adjustably restrict fluid flow between the second inlet and the outlet based on the first control signal, a second control signal, or a third control signal (Paragraph [0021], [0023], and [0055], the valve is adjusted on the first control signal); and
a remote device (269 and 297, Figure 2A) in communication with the smart manifold (225, Figure 2A), the remote device configured to send the first control signal, the second control signal, or a device control signal to the smart manifold (Paragraphs [0050] and [0061], the remote device sends first control signal and a device control signal).
	Smith does not disclose:
An outlet configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool.
	Peters teaches a welding system comprising:
An outlet (Figure 1, the manifold (109) has an outlet) configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool (200, Figure 1, the torch is the welding-type tool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include an outlet configured for fluid communication with a welding power supply, a wire feeder, or a welding-type tool as taught by Peters with the motivation to send the appropriate gas to the welding-tool. 

Claims 2-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Peters in further view of Nacey (US 20160001391 A1).
Regarding Claim 2:
Smith discloses:
Receive a device control signal (Paragraph [0061]) from a remote device (296 and 297, Figure 2A);
determine a first control signal or a second control signal based on the control device signal (Paragraph [0050], the first control signal is what the user submits as the pressure and flow rate for the gas); and 
provide the first control signal or second control signal to the first valve and second valve (Paragraphs [0050] and [0055]). 
	Smith and Peters do not teach:
		Control circuitry. 
	Nacey teaches a gas and welding system comprising:
		Control circuitry (68, Figure 1) receives signals from a remote device (42, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Peters to include control circuitry as taught by Nacey with the motivation to control the valve based on the indication of mass flow of gas. 
	
Regarding Claim 3:
Smith discloses:
Wherein the remote device (296 and 297, Figure 2A) comprises a welding- type power supply, a wire feeder, a welding-type tool, a mobile device, an accessory device, a pendant, or a computing system (Paragraph [0061]).		

Regarding Claim 4:
Smith discloses:
The remote device (296 and 297, Figure 2A) comprises: 
a user interface configured to receive a welding parameter selection (Paragraph [0047]); and 
device circuitry configured to determine the device control signal based on the welding parameter selection (Paragraphs [0050-0051]).

Regarding Claim 5:
Smith discloses:
Wherein the welding parameter selection comprises a fluid type (Paragraph [0050]), a fluid mixture (Paragraph [0050]), a fluid source, or a welding-type process.

Regarding Claim 6:
Smith discloses:
Further comprising a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet (Paragraphs [0020] and [0050], the flow meter is the sensor).
	Smith does not disclose:
Further comprising a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry configured to transmit a measurement signal representative of the fluid flow characteristic or a flow rate to the remote device.
	Peters teaches:
		The outlet (Figure 1, the manifold (109) has an outlet).
Smith and Peters do not teach:
Further comprising a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry configured to transmit a measurement signal representative of the fluid flow characteristic or a flow rate to the remote device.
Nacey teaches:
Further comprising a sensor (70, Figure 3A) configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry (68, Figure 3A) configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device (Paragraphs [0062-0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Peters to include a sensor configured to measure a fluid flow characteristic at the outlet and control circuitry configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device as taught by Denis with the motivation to provide indication of the volume of gas flowing. 

Regarding Claim 7:
Smith discloses:
Further comprising a first sensor (240a, Figure 2A) configured to measure a first fluid flow characteristic at the first inlet (Paragraph [0050]) and a second sensor (265A, Figure 2A) configured to measure a second fluid flow characteristic at the second inlet (Paragraph [0050]) as well as the remote device (Paragraph [0061]).
Smith and Peters do not teach:
The control circuitry configured to transmit a measurement signal representative of the first fluid flow characteristic or second fluid flow characteristic to the remote device.
	Nacey teaches:
The control circuitry (68, Figure 3A) configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device (Paragraph [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Peters to include control circuitry configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device as taught by Denis with the motivation to provide indication of the volume of gas flowing. 

Regarding Claim 16:
Smith discloses:
Wherein the remote device (296 and 297, Figure 2A) is configured to send the device control signal (Paragraph [0050]); 
receive the device control signal (Paragraph [0061]) from a remote device (296 and 297, Figure 2A);
determine a first control signal or a second control signal based on the control device signal (Paragraph [0050], the first control signal is what the user submits as the pressure and flow rate for the gas); and 
provide the first control signal or second control signal to the first valve and second valve (Paragraphs [0050] and [0055]). 
	Smith and Peters do not teach:
Wherein the remote device is configured to send the device control signal and the smart manifold further comprises:
			control circuitry. 
	Nacey teaches a gas and welding system comprising:
Wherein the remote device (42, Figure 1) is configured to send the device control signal (Paragraph [0063]) and the smart manifold (56 and 58, Figure 1) further comprises:
			control circuitry (68, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Peters to include control circuitry as taught by Nacey with the motivation to control the valve based on the indication of mass flow of gas. 

Regarding Claim 17:
Wherein the remote device (296 and 297, Figure 2A) comprises a welding- type power supply, a wire feeder, a welding-type tool, a mobile device, an accessory device, a pendant, or a computing system (Paragraph [0061]).	

Regarding Claim 18:
Smith discloses:
The remote device (296 and 297, Figure 2A) comprises: 
a user interface configured to receive a welding parameter selection (Paragraph [0047]); and 
device circuitry configured to determine the device control signal based on the welding parameter selection (Paragraphs [0050-0051]).

Regarding Claim 19:	
Wherein the welding parameter selection comprises a fluid type (Paragraph [0050]), a fluid mixture (Paragraph [0050]), a fluid source, or a welding-type process.

Regarding Claim 20:
Smith discloses:
Wherein the smart manifold (225, Figure 2A) further comprises a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet (Paragraphs [0020] and [0050], the flow meter is the sensor).
	Smith does not disclose:
Wherein the smart manifold further comprises a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry configured to transmit a measurement signal representative of the fluid flow characteristic or a flow rate to the remote device.
	Peters teaches:
		The outlet (Figure 1, the manifold (109) has an outlet).
Smith and Peters do not teach:
Wherein the smart manifold further comprises a sensor configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry configured to transmit a measurement signal representative of the fluid flow characteristic or a flow rate to the remote device.
Nacey teaches:
Wherein the smart manifold (56 and 58, Figure 1) further comprises a sensor (70, Figure 3A) configured to measure a fluid flow characteristic at the first inlet, at the second inlet, or at the outlet, the control circuitry (68, Figure 3A) configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device (Paragraphs [0062-0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Peters to include the smart manifold further comprises a sensor configured to measure a fluid flow characteristic at the outlet and control circuitry configured to transmit a measurement signal representative of the first fluid flow characteristic to the remote device as taught by Denis with the motivation to provide indication of the volume of gas flowing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wada (US 20180290229 A1) teaches a gas supply device that has a manifold, a first valve, a second valve, a first fluid supply, a second fluid supply, and an outlet.
	Halvorsen (US 8258421 B2) teaches a shielding gas flow controller that has a first inlet, a welding-type tool, a first valve, control circuitry, a device control signal, and sensors. 
	Higgins (US 7605341 B2) teaches a metering system comprising a manifold, a first valve, a second valve, a first fluid supply, a second fluid supply, and an outlet.
	Denis (US 20160016250 A1) teaches a welding power source comprising control circuitry, device circuitry, a first inlet, a first valve, and a welding-type tool.
	Marschke (US 20130015169 A1) teaches a welding system comprising control circuitry, device circuitry, a first inlet, a first valve, and a welding-type tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753